TYSON, J.
—Confessedly the averments of the bill, in stating how, in what way and from what source the complainants became the owners of the land, and in describing the claim of the; respondent, go beyond the requirements of a bill framed under sections 809 et seq. of the Code.—Inter-State B. & L. Asso. v. Stocks, 124 Ala,. 109. The fact that it contains these things, in connection with the averment that complainants are in peaceable possession of the land, does not impair its efficiency as a bill under the statute. Nor does the fact that in the prayer the cancellation of the muniment of title under which the respondent claims to own the lands in controversy is asked, destroy the equity *625of the bill as a bill under the statute, nor render it multifarious.—Sloss-Sheffield Steel & Iron Co. v. Board of Trustees of University of Ala., 130 Ala. 403.
The nature and character of the bill must be determined from a consideration of the facts averred in it. And if upon the facts stated, the bill has equity, the special prayer will not destroy that equity.—McDonnell & Co. v. Finch, 131 Ala. 85.
The bill under consideration was not subject to any of'the grounds of demurrer interposed, whatever may have been its defects in other respects, and contains equity.
The decree of the chancellor overruling the demurrer and motion to dismiss for- want of equity is affirmed.